C')
                                                                                    C)      CI)
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                           2.1
                                                                                                "...;

                                                                                           ,
STATE OF WASHINGTON,                        )                                                        —I
                                                                                                      ,
                                            )       DIVISION ONE
                                                                                          -'"^* "'CI ler;
                      Respondent,           )                                             te)rri

                                            )       No. 76254-1-1                             r-
                                                                                              c.r)
                 v.                         )
                                            )       UNPUBLISHED OPINION            co
JALEN SERQUINIA,                            )
                                            )
                      Appellant.            )       FILED:
                                            )                       APR 1 2 2017

      PER CURIAM. Jalen Serquinia appeals from the disposition imposed after he

pleaded guilty in juvenile court to one count of theft in the second degree. We

accept the State of Washington's concession that the juvenile court erred in

imposing a Chemical Dependency Disposition Alternative without the support of a

chemical dependency evaluation. See RCW 13.40.165.

      Accordingly, we reverse the disposition and remand for resentencing.

Because the matter is time sensitive, the mandate shall issue promptly.

       Reversed and remanded. The mandate shall issue promptly.



                                   For the court:


                                                     4AK      yi


                                                -
                                                her-e-te